Exhibit 10.1



FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 21, 2014, amends the Credit Agreement (the “Credit Agreement”) dated as
of June 7, 2013 among PHILLIPS 66 PARTNERS LP, a Delaware limited partnership
(the “Borrower”), PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited
liability company (the “Initial Guarantor”), the lenders party thereto (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
Preliminary Statement: The parties desire to amend the Credit Agreement to (i)
extend the Commitment Termination Date, (ii) amend the Leverage-Based Pricing
Grid and the Ratings-Based Pricing Grid, (iii) increase the aggregate
Commitments to $500,000,000, and (iv) make certain other amendments as provided
herein. Therefore, the parties hereto agree as follows:
Defined Terms; References. Unless otherwise defined in this Amendment, each
capitalized term used but not otherwise defined herein has the meaning given
such term in the Credit Agreement, as amended by this Amendment. Each reference
to “hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the Amendment Effective Date,
refer to the Credit Agreement as amended hereby.
I.     AMENDMENT
Effective as of the Amendment Effective Date (as defined in Section 3.1 below),
the Credit Agreement is amended as follows:
1.1    Extension of Maturity. The definition of “Commitment Termination Date” in
Section 1.1 of the Credit Agreement is amended by deleting the words “the fifth
anniversary of the Closing Date” and replacing them with “November 21, 2019”.
1.2    Amended Pricing Grids.
(a)    The Leverage-Based Pricing Grid (set forth in Annex A to the Credit
Agreement) is deleted and replaced by the Leverage-Based Pricing Grid set forth
below. The Leverage-Based Pricing Grid set forth below shall apply to interest
and fees accruing under the Credit Agreement on and after the Amendment
Effective Date. The Leverage-Based Pricing Grid in effect prior to the Amendment
Effective Date shall continue to apply to interest and fees accruing under the
Credit Agreement before the Amendment Effective Date.
 
Level 1
Level 2
Level 3
Level 4
Level 5
Consolidated Leverage Ratio
≤ 2.75:1.00
> 2.75:1.00 but ≤ 3.25:1.00
> 3.25:1.00 but ≤ 3.75:1.00
> 3.75:1.00 but ≤ 4.25:1.00
> 4.25:1.00
Applicable Margin for Eurodollar Loans
1.125%
1.250%
1.375%
1.500%
1.750%
Applicable Margin for Reference Rate Loans
0.125%
0.250%
0.375%
0.500%
0.750%
Commitment Fee
0.150%
0.175%
0.200%
0.250%
0.300%




    

--------------------------------------------------------------------------------




(b)    The Ratings-Based Pricing Grid (set forth in Annex B to the Credit
Agreement) is deleted and replaced by the Ratings-Based Pricing Grid set forth
below.




Level 1
Level 2
Level 3
Level 4
Level 5
Designated Ratings
A or A2
(or above)
A- or A3
BBB+ or Baa1
BBB or Baa2
Equal to or lower than BBB- or Baa3


Applicable Margin for Eurodollar Loans
0.875%
1.000%
1.125%
1.250%
1.500%
Applicable Margin for Reference Rate Loans
0.000%
0.000%
0.125%
0.125%
0.500%
Commitment Fee
0.080%
0.100%
0.125%
0.175%
0.200%



1.3    Increased Commitments; Amended Schedule I.
(a)    The definition of “Commitment” is amended by revising the proviso at the
end to read as follows: “provided that the Commitments shall not at any time
exceed (x) $500,000,000 in the aggregate, or (y) after any Commitment increase
pursuant to Section 2.4(b), the aggregate amount of the Commitments as so
increased, but in no event more than $750,000,000.”
(b)    Schedule I of the Credit Agreement is amended in its entirety to read as
set forth on Schedule I attached hereto (“Schedule I”).
(c)    Section 2.4(b) of the Credit Agreement is amended by deleting
“$500,000,000” and replacing it with “$750,000,000”.
1.4    Other Amendments. Other provisions of the Credit Agreement (other than
amendments to Article 2 and Section 1.1) are amended as set forth on Annex A
attached hereto, certain provisions of Article 2 (Amount and Terms of
Commitments) of the Credit Agreement are amended as set forth on Annex B
attached hereto and Section 1.1 (Defined Terms) of the Credit Agreement is
amended as set forth on Annex C attached hereto.
II.    REPRESENTATIONS AND WARRANTIES
Each Loan Party hereby represents and warrants that:
(c)    prior to and after giving effect to this Amendment, the representations
and warranties of such Loan Party (other than those representations and
warranties that were made only on the Closing Date or the Availability Date) set
forth in the Credit Agreement are true and correct in all material respects
(provided that the foregoing materiality qualifier shall not be applicable to
the representations and warranties that are subject to a materiality qualifier
in the text thereof);
(d)    this Amendment has been duly authorized, executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable in accordance with its terms, except as may be limited by
general principles of equity, by concepts of reasonableness or by the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

2

--------------------------------------------------------------------------------




(e)    prior to and immediately after giving effect to this Amendment, no
Default or Event of Default exists on and as of the date hereof.
III.     CONDITIONS TO EFFECTIVENESS
3.1    Effectiveness. This Amendment shall be effective on the date that the
following conditions precedent shall have been satisfied (the “Amendment
Effective Date”):
(d)    The Administrative Agent shall have received the following, each dated as
of the Amendment Effective Date:
(i)    counterparts of this Amendment, executed by the Administrative Agent, the
Swing Line Lender, each Issuing Bank, each Lender with a Commitment under the
Credit Agreement as amended hereby, and each Loan Party;
(ii)    a certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (A) the authorization of such Loan Party to execute each Loan
Document to which such Loan Party is party, (B) the charter, bylaws or other
organizational documents of such Loan Party (or certification that the
organizational documents delivered on the Availability Date have not been
modified), and (C) the names and true signatures of the officers executing any
Loan Document on behalf of such Loan Party on the Amendment Effective Date, and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent;
(iii)    a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, signed by a Financial Officer of the Borrower certifying
that (A) no Default or Event of Default has occurred and is continuing, and (B)
each of the representations and warranties made by each Loan Party in the Credit
Agreement (other than those representations and warranties that were made only
on the Closing Date or the Availability Date) are true and correct in all
material respects (provided that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof);
(iv)    favorable written opinions, reasonably satisfactory to the
Administrative Agent, each of Bracewell & Giuliani LLP, counsel to the Loan
Parties, and of in-house counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders, covering such matters relating to the Loan
Parties and the Loan Documents as the Administrative Agent shall reasonably
request; and
(v)    on or before the date that is five days prior to the Amendment Effective
Date (or such later date as the Administrative Agent shall reasonably agree) all
documentation and other information required by regulatory authorities with
respect to the Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, that has been
reasonably requested by the Administrative Agent a reasonable period in advance
of the date that is five days prior to the Amendment Effective Date.
(e)    (i) The Borrower shall have paid to each Departing Lender (as defined in
Section 4.1 below) unpaid accrued interest, unpaid accrued Commitment Fees, and
other amounts payable to such Departing Lender under the Credit Agreement, (ii)
the Borrower shall have paid to each other Lender unpaid accrued Commitment
Fees, and (iii) in the event that there are outstanding Loans under the Credit
Agreement, each Departing Lender shall have received (or the Administrative
Agent shall have received for the account of such Departing Lender), pursuant to
the assignment described in Article IV of this Amendment, the amount due to such
Departing Lender in respect of principal of such Loans.

3

--------------------------------------------------------------------------------




(f)    The Borrower shall have paid fees and expenses that are required to be
paid or reimbursed by the Borrower pursuant to the Loan Documents or pursuant to
the commitment letter or the Fee Letters executed in connection with this
Amendment on or before the Amendment Effective Date, in each case to the extent
invoiced at least one (1) Business Day prior to the Amendment Effective Date.
Without limiting the generality of the provisions of Section 8.3(c) of the
Credit Agreement, for purposes of determining compliance with the conditions
specified in this Section, each Lender that has signed this Amendment shall be
deemed to be satisfied with each document or other matter required hereunder to
be satisfactory to such Lender unless the Administrative Agent shall have
received notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
IV.     REALLOCATION AND INCREASE OF COMMITMENTS
4.1    Reallocation and Increase of Commitments; New Lender(s). The Lenders
agree among themselves to reallocate their respective outstanding Loans and
Commitments, as set forth on Schedule I, to, among other things, (a) permit one
or more of the Lenders to increase their respective Commitments under the Credit
Agreement (each, an “Increasing Lender”), and (b) allow certain additional
Persons who qualify as Purchasing Lenders to become parties to the Credit
Agreement, each as a Lender (each, a “New Lender”) by acquiring an interest in
the Commitments. “Departing Lenders” means Lenders, if any, that desire to
assign all of their rights and obligations as Lenders under the Credit Agreement
to the other Lenders and to no longer be parties to the Credit Agreement.
4.2    Assignment by Certain Lenders. Each of the Administrative Agent, the
Swing Line Lender, the Issuing Banks, and the Borrower consents to (a) the
reallocation of the Commitments as set forth on Schedule I, (b) the reallocation
of the outstanding Loans in accordance with each Lender’s Commitment Percentage
as set forth on Schedule I, (c) the increase in each Increasing Lender’s
Commitment as set forth on Schedule I, (d) each Departing Lender’s assignment of
its rights and obligations under the Credit Agreement to the Increasing Lenders
and the New Lenders, to the extent needed to achieve the Commitment levels set
forth on Schedule I, and (e) each New Lender’s acquisition of an interest in the
Commitments as set forth on Schedule I. On the Amendment Effective Date and
after giving effect to such reallocation and increase of the Commitments, the
Commitment and Commitment Percentage of each Lender shall be as set forth on
Schedule I and the Commitment of each Departing Lender shall terminate.
4.3    Assignment Terms. The reallocation of the Commitments among the Lenders
(including the New Lenders), including the assignment by the Departing Lenders
of their rights and obligations under the Credit Agreement to the Lenders, shall
be deemed to have been consummated pursuant to the terms of the Assignment and
Assumption attached as Exhibit D to the Credit Agreement as if such Lenders and
the Departing Lenders had executed an Assignment and Assumption with respect to
such reallocation. The Administrative Agent hereby waives the processing and
recordation fees set forth in Section 9.6(c) of the Credit Agreement with
respect to the assignments and reallocations contemplated by this Section 4.3.
V.     AFFIRMATION AND RATIFICATION
Each Loan Party hereby (a) agrees and acknowledges that the execution, delivery,
and performance of this Amendment shall not in any way release, diminish,
impair, reduce, or, except as expressly stated herein, otherwise affect its
obligations under the Loan Documents to which it is a party, which Loan
Documents shall remain in full force and effect, (b) ratifies and affirms its
obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party, and (c) acknowledges, renews and extends its
continued liability under the Credit Agreement as amended hereby and the other
Loan Documents to which it is a party. The Initial Guarantor expressly ratifies
the Subsidiary Guarantee and

4

--------------------------------------------------------------------------------




ratifies and confirms that the Subsidiary Guarantee remains in full force and
effect, including with respect to the Obligations as amended hereby.
VI.     MISCELLANEOUS
This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by and construed and interpreted in accordance with
the law of the State of New York. The provisions of Sections 9.10 (Jurisdiction;
Venue) and 9.13 (Waiver of Jury Trial) of the Credit Agreement are hereby
incorporated by reference. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment. This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile
transmission, emailed pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart hereof. Except as otherwise expressly provided by
this Amendment, all of the provisions of the Credit Agreement shall remain the
same.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.
BORROWER:
PHILLIPS 66 PARTNERS LP


By PHILLIPS 66 PARTNERS GP LLC,
its General Partner




By: /s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer




INITIAL GUARANTOR:
PHILLIPS 66 PARTNERS HOLDINGS LLC




By: /s/ Brian R. Wenzel    
Name: Brian R. Wenzel
Title: Vice President and Treasurer

Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender
and a Lender




By:    /s/ Muhammad Hasan    
Name: Muhammad Hasan
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By:/s/ Patricia J. Dundee    
Name: Patricia Dundee
Title: Authorised Signatory



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender




By:    /s/ Maria Ferradas    
Name: Maria Ferradas
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




DNB CAPITAL LLC,
as a Lender




By:    /s/ Joe Hykle    
Name: Joe Hykle
Title: Senior Vice President




By:    /s/ Asulv Tvelt    
Name: Asulv Tvelt
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




MIZUHO BANK, LTD,
as an Issuing Bank and a Lender




By:    /s/ Leon Mo    
Name: Leon Mo
Title: Authorized Signatory



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and a Lender




By:    /s/ Sandra Aultman    
Name: Sandra Aultman
Title: Managing Director



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By:    /s/ Joseph Scott    
Name: Joseph Scott
Title: Director



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By:    /s/ Ronnie Glenn    
Name: Ronnie Glenn
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender




By:    /s/ Eamon Baqui    
Name: Eamon Baqui
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:    /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory




By:    /s/ Whitney Gaston    
Name: Whitney Gaston
Title: Authorized Signatory



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By:    /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President




By:    /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Vice President



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender




By:    /s/ Rebecca Kratz    
Name: Rebecca Kratz
Title: Authorized Signatory





Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Lender




By:    /s/ Michael King    
Name: Michael King
Title: Authorized Signatory



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender




By:    /s/ Don J. McKinnerney    
Name: Don J. McKinnerney
Title: Authorized Signatory



Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as a Lender




By:    /s/ Jeff Cobb    
Name: Jeff Cobb
Title: Vice President









Signature Page to First Amendment to Credit Agreement

--------------------------------------------------------------------------------




SCHEDULE I
SCHEDULE I
COMMITMENTS


Lender
Commitment
The Royal Bank of Scotland plc


$33,333,333.36


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$33,333,333.35


DNB Capital LLC


$33,333,333.33


JPMorgan Chase Bank, N.A.


$33,333,333.33


Mizuho Bank, LTD


$33,333,333.33


PNC Bank, National Association


$33,333,333.33


Bank of America, N.A.


$33,333,333.33


Barclays Bank PLC


$33,333,333.33


Citibank, N.A.


$33,333,333.33


Credit Suisse AG, Cayman Islands Branch


$33,333,333.33


Deutsche Bank AG New York Branch


$33,333,333.33


Goldman Sachs Bank USA


$33,333,333.33


Morgan Stanley Bank, N.A.


$33,333,333.33


Royal Bank of Canada


$33,333,333.33


Wells Fargo Bank, N.A.


$33,333,333.33


Total


$500,000,000.00








Schedule I

--------------------------------------------------------------------------------




ANNEX A
OTHER AMENDMENTS
1.    Amendment to Section 3.14. Section 3.14 of the Credit Agreement is amended
in its entirety to read as follows:
“Section 3.14    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or proceeds of any Loan or
Letter of Credit will be used in violation of Section 5.8(b).”
2.    Amendment to Section 5.1(c) (Financial Reporting Requirements). Section
5.1(c) of the Credit Agreement is amended by (a) deleting “10 days” and
replacing it with “10 Business Days” and (b) deleting “from and after the
Investment Grade Rating Date,”.
3.    Amendment to Section 5.8 (Use of Proceeds). Section 5.8 of the Credit
Agreement is amended by designating the existing provisions of such Section as
subsection (a) and by adding a new subsection (b) at the end of such section to
read as follows: “(b) Neither the Borrower nor any Subsidiary of the Borrower
will, directly or, to the knowledge of the Borrower, indirectly, use or lend,
contribute, provide or otherwise make available the proceeds of any Loan or any
Letter of Credit to any Subsidiary, joint venture partner, or other Person, (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, in violation of
Anti-Corruption Laws or (ii) to fund any activity or business in, of or with,
any Sanctioned Country or to fund any activity or business of or with any Person
located, organized or residing in any Sanctioned Country or who is the subject
of any Sanctions to the extent that any such activity or business, or the
funding of any such activity or business, would be in violation of the Sanctions
or prohibited for a U.S. Person pursuant to Sanctions.”
4.    Amendment to Section 6.1 (Liens). Section 6.1(b)(viii) of the Credit
Agreement is amended by deleting the reference to “Section 6.3(b)(ii)” therein
and replacing it with “Section 6.3(c)”.
5.    Amendment to Section 6.2(a) (Fundamental Changes). Section 6.2(a) of the
Credit Agreement is amended in its entirety to read as follows:
(a)    Neither the Borrower nor any Required Guarantor will (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer
(in one transaction or in a series of transactions) all or substantially all of
its assets to any other Person; provided that (A) any Person may consolidate or
merge with or into the Borrower in a transaction in which the Borrower is the
surviving Person; (B) any Required Guarantor may merge into or consolidate with
or sell, lease or otherwise transfer all or substantially all of its assets to
the (x) Borrower or (y) a Restricted Subsidiary, provided that any such merger,
consolidation, sale, lease or other transfer by the Initial Guarantor pursuant
to this clause (y) shall be with, into or to a Guarantor or a Restricted
Subsidiary that becomes a Guarantor contemporaneously with such merger,
consolidation, sale, lease or other transfer; and (C) any

Annex A – page 1

--------------------------------------------------------------------------------




Required Guarantor may merge into, or consolidate with, any Person other than
the Borrower or a Restricted Subsidiary if (x) such Required Guarantor is the
surviving entity or (y) such other Person is the surviving entity and becomes a
Restricted Subsidiary and a Guarantor contemporaneously with such merger or
consolidation.
6.    Amendment to Section 6.2(b) (Dispositions). Section 6.2(b) of the Credit
Agreement is amended by adding the following at the beginning thereof: “Prior to
the Investment Grade Rating Date,”
7.    Amendments to Section 6.3 (Indebtedness; Securitization Transactions;
Sale/Leaseback Transactions).
(a)    Section 6.3(a)(i) of the Credit Agreement is amended in its entirety to
read “[Intentionally Deleted]”.
(b)    Section 6.3(b) of the Credit Agreement is amended as follows:
◦
at the beginning of such Section the words “From and after the Investment Grade
Rating Date:” are deleted and replaced with the words “From and after the First
Amendment Effective Date:”

◦
In Section 6.3(b)(i), the following words are deleted: “beginning with the last
day of the fiscal quarter in which the Investment Grade Rating Date occurs,”

(c)    Section 6.3(b)(ii) of the Credit Agreement (Securitization Transactions)
is renumbered as Section 6.3(c), and the following words are added at the
beginning of such subsection: “From and after the Investment Grade Rating
Date,”.
8.    Amendment to Section 6.9 (Consolidated Leverage Ratio). Section 6.9 of the
Credit Agreement is amended in its entirety to read as follows:
“Section 6.9 Consolidated Leverage Ratio. (a) Prior to the Investment Grade
Rating Date, the Borrower shall maintain, as of the last day of each fiscal
quarter, a Consolidated Leverage Ratio of no greater than (x) during an
Acquisition Period, 4.5 to 1.0 and (y) at all other times, 4.0 to 1.0.
(b)    From and after the Investment Grade Rating Date, the Borrower shall
maintain, as of the last day of each fiscal quarter commencing with the last day
of the fiscal quarter in which the Investment Grade Rating Date occurs, a
Consolidated Leverage Ratio of no greater than (x) during an Acquisition Period,
5.5 to 1.0 and (y) at all other times, 5.0 to 1.0.
(c)    For purposes of calculating compliance with the foregoing Consolidated
Leverage Ratio, Consolidated EBITDA may include, at the Borrower's option, any
Qualified Project EBITDA Adjustments as provided in the definition thereof.”
9.    Amendments to Article 7 (Events of Default). Clause (e)(i) and Clause (g)
of Article 7 of the Credit Agreement are each amended by deleting “$50,000,000”
and replacing it with “$75,000,000”.

Annex A – page 2

--------------------------------------------------------------------------------




10.    Amendment to Section 9.2(a) (Notices). Section 9.2(a) of the Credit
Agreement is amended by amending the notice addresses for the Borrower and the
Guarantors to read as follows:
Phillips 66 Partners LP
3010 Briarpark Drive, RW-01-1058
Houston, Texas 77042
Attention: Brian R. Wenzel, Vice President and Treasurer
Phone: (844) 619-3588
Fax: (918) 977-9634
Email: debtcompliance2@p66.com


With a copy to:    


Phillips 66 Partners LP
3010 Briarpark Drive, PWC-08-8205
Houston, Texas 77042
Attention: Janet Greene, Senior Counsel – Finance and Treasury
Phone: (832) 765-1240
Fax: (918) 977-9618
Email: Janet.Greene@p66.com


11.    Amendments to Section 9.6 (Successors and Assigns; Participants;
Purchasing Lenders).
(a)    The first sentence of Section 9.6(c) of the Credit Agreement is amended
by deleting the phrase “(other than the Borrower or any of its Affiliates)” and
replacing it with “(other than the Borrower, any of its Affiliates or a natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person))”.
(b)    Section 9.6 of the Credit Agreement is amended by adding the following
new subsection (j) to the end, as follows: “(j)    Notwithstanding anything to
the contrary contained herein, if at any time any Issuing Bank assigns all of
its Commitment and Loans pursuant to clause (c) of this Section 9.6, such
Issuing Bank, may, upon 30 days’ notice to the Borrower and the Lenders, resign
as an Issuing Bank. Such resigning Issuing Bank shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuing Bank and all L/C Obligations with respect thereto.”
12.    Amendment to Article 9 (Miscellaneous). Article 9 of the Credit Agreement
is amended by adding the following new Section 9.20 to the end, as follows:
“Section 9.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (b)

Annex A – page 3

--------------------------------------------------------------------------------




in connection with the process leading to such transaction, the Administrative
Agent and the Lenders are and have been acting solely as principals and not as
the financial advisors, agents or fiduciaries, for the Borrower or any of its
Affiliates; (c) the Administrative Agent and the Lenders have not assumed and
will not assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Lender advised or is currently advising the
Borrower or any of its Affiliates on other matters) and the Administrative Agent
and the Lenders have no obligation to the Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (d)
the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its respective Affiliates, and the Administrative
Agent and the Lenders have no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship.”
    

Annex A – page 4

--------------------------------------------------------------------------------




ANNEX B
AMENDMENTS TO ARTICLE 2 OF THE CREDIT AGREEMENT
1.    Amendment to Section 2.3(b) (Procedure for Revolving Credit Borrowing).
Section 2.3(b) of the Credit Agreement is amended by adding the following to the
end of the last sentence thereof: “within one (1) hour of receipt by the
Administrative Agent”.
2.    Amendment to Section 2.10 (Computation of Interest and Fees). Each of
Section 2.10(c), Section 2.10(d) and Section 2.10(e) of the Credit Agreement is
amended in its entirety to read “[Intentionally Deleted]”.
3.    Amendment to Section 2.11(a)(i) (Inability to Determine Interest Rate;
Illegality). Section 2.11(a)(i) of the Credit Agreement is amended in its
entirety to read “[Intentionally Deleted]”.
4.    Amendment to Section 2.14(b) (Other Costs; Increased Costs). Section
2.14(b) of the Credit Agreement is amended by changing the phrase “Eurodollar
Loan” to “Loan”.
5.    Amendments to Section 2.15 (Taxes). Section 2.15 of the Credit Agreement
is amended by deleting each reference to “withholding agent” and replacing each
such reference with “Withholding Agent”, and by adding the following new clause
(i) to the end:
“(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
6.    Amendments to Section 2.20(a) (L/C Commitment). Section 2.20(a) of the
Credit Agreement is amended by revising the first sentence thereof to read as
follows:
“Subject to the terms and conditions hereof, each Issuing Bank, in reliance on
the agreements of the other Lenders set forth in Section 2.20(e), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower or
any of its Subsidiaries or Affiliates on any Business Day during the period from
the Availability Date to the Commitment Termination Date of such Issuing Bank in
such form as may be approved from time to time by such Issuing Bank; provided
that no Issuing Bank shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) without the consent of the applicable
Issuing Bank, (A) in the case of any Principal Issuing Bank, the L/C Obligations
with respect to Letters of Credit issued by such Principal Issuing Bank would
exceed $25,000,000 or such other amount (not to exceed, when added to the Letter
of Credit commitments of all other Issuing Banks, the L/C Sublimit) as may be
agreed to by such Principal Issuing Bank and the Borrower in writing from time
to time (with prompt notice to the Administrative Agent), and (B) in the case of
any other Issuing Bank, the L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank would exceed such amount (not to exceed, when added
to the Letter of Credit commitments of all other Issuing Banks, the L/C
Sublimit) as may be agreed to by such Issuing Bank and the Borrower in writing
from time to time (with prompt notice to the Administrative Agent), (ii) the
outstanding amount of L/C Obligations would exceed the L/C Sublimit or the
aggregate principal amount of the Total Extensions of Credit would exceed the
aggregate amount of the Commitments, or (iii) in the event that the Commitment
Termination Date shall have been extended pursuant to Section 2.21 with respect
to some but not all of the Lenders, the portion of the L/C Obligations
attributable to Letters of Credit with expiry dates after any Existing
Commitment Termination Date will exceed the portion of the aggregate Commitments
attributable

Annex B – page 1

--------------------------------------------------------------------------------




to the Commitments of the Lenders with respect to which the Commitment
Termination Date shall have been extended beyond such Existing Commitment
Termination Date.”
7.    Amendment to Section 2.21(a) (Extension of Commitment Termination Date).
The first sentence of Section 2.21(a) of the Credit Agreement is amended by (a)
deleting the phrase “anniversary of the Availability Date” and replacing it with
“anniversary of the First Amendment Effective Date” and (b) revising the proviso
at the end thereof to add the following at the end before the period: “at any
time after the First Amendment Effective Date”.



Annex B – page 2

--------------------------------------------------------------------------------




ANNEX C
AMENDMENTS TO DEFINED TERMS
1.    New Defined Terms. The following defined terms are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“First Amendment”: the First Amendment to Credit Agreement dated as of November
21, 2014 by and among the Borrower, the Initial Guarantor, the Administrative
Agent, and the Lenders party thereto.
“First Amendment Effective Date”: the “Amendment Effective Date” as such term is
defined in the First Amendment, which date is November 21, 2014.
“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“L/C Sublimit”: $150,000,000.
“Phillips 66”: Phillips 66, a Delaware corporation.
“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state in which the Borrower or any of its Subsidiaries conducts business, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state in
which the Borrower or any of its Subsidiaries conducts business or Her Majesty’s
Treasury of the United Kingdom.
“Withholding Agent”: any Loan Party and the Administrative Agent.

Annex C – page 1

--------------------------------------------------------------------------------




2.    Amendments to Certain Defined Terms. The following definitions are amended
as follows:
(a)    “ABR”. The definition of “ABR” is amended by adding the following proviso
at the end of the first sentence: “provided that, the Eurodollar Rate for any
day shall be based on the Eurodollar Rate at approximately 11:00 a.m. London
time on such day, subject to the interest rate floor set forth therein”.
(b)    “Acquisition Period” - “Specified Acquisition”. The definition of
“Specified Acquisition” (defined within the definition of “Acquisition Period”)
is amended by adding a new clause (y) so that such definition, as amended, reads
in its entirety to read as follows:
“Specified Acquisition” means any one or more transactions (i) pursuant to which
the Borrower or any Restricted Subsidiary acquires for an aggregate purchase
price of not less than $50,000,000 (x) more than 50% of the Equity Interests in
any other Person, (y) 50% or less of the Equity Interests in any other Person
and after giving effect to such acquisition 50% or more of the Equity Interests
in such other Person is owned directly or indirectly by the Borrower and/or by
Phillips 66, or (z) other property or assets (other than acquisitions of Equity
Interests of a Person, capital expenditures and acquisitions of inventory or
supplies in the ordinary course of business) of, or of an operating division or
business unit of, any other Person, and (ii) which is designated by the Borrower
(by written notice to the Administrative Agent) as a “Specified Acquisition”.
(c)    Applicable Margin”. The definition of “Applicable Margin” is amended in
its entirety to read as follows:
“Applicable Margin”: for each Type of Revolving Credit Loan, (a) at all times
prior to receipt by the Administrative Agent of the Designated Rating Notice,
the applicable rate per annum set forth in the Leverage-Based Pricing Grid based
upon the Consolidated Leverage Ratio and (b) at all times from and after the
Investment Grade Rating Date and receipt by the Administrative Agent of the
Designated Rating Notice, the applicable rate per annum set forth in the
Ratings-Based Pricing Grid based upon the Designated Rating. As used above,
“Designated Rating Notice” means a notice from the Borrower to the
Administrative Agent that the Borrower elects the Ratings-Based Pricing Grid,
provided that the Borrower has an Investment Grade Rating at the time of such
notice.”
(d)     “Capital Lease Obligations”. The definition of “Capital Lease
Obligations” is amended by revising the proviso at the end to read as follows:
“provided that, for all purposes under this Agreement, any lease that would have
been considered an operating lease under the provisions of GAAP in effect as of
December 31, 2013 shall be treated as an operating lease in a manner consistent
with the treatment of such leases under the provisions of GAAP in effect as of
December 31, 2013 notwithstanding any modifications or interpretive changes
thereto that may occur thereafter”.
(e)    “Co-Documentation Agents”. The definition of “Co-Documentation Agents” is
amended in its entirety to read as follows: “Co-Documentation Agents”:
collectively, DNB Bank ASA, New York Branch, Mizuho Corporate Bank, LTD. and PNC
Bank, National Association.
(f)    “Co-Syndication Agents”. The definition of “Co-Syndication Agents” is
amended in its entirety to read as follows: “Co-Syndication Agents”:
collectively, The Royal Bank of Scotland plc and The Bank of Tokyo-Mitsubishi
UFJ, Ltd.
(g)    “Consolidated EBITDA”. The second paragraph of the definition of
“Consolidated EBITDA” is amended by adding a new clause (y), so that such
paragraph, as amended, reads in its entirety as follows:

Annex C – page 2

--------------------------------------------------------------------------------




“In the event the Borrower or any of its Restricted Subsidiaries acquires (x)
more than 50% of the Equity Interests in any other Person, (y) 50% or less of
the Equity Interests in any other Person and after giving effect to such
acquisition 50% or more of the Equity Interests in such other Person is owned
directly or indirectly by the Borrower and/or by Phillips 66, or (z) other
property or assets (other than acquisitions of Equity Interests of a Person,
capital expenditures and acquisitions of inventory or supplies in the ordinary
course of business) of, or of an operating division or business unit of, any
other Person, at the Borrower’s option, Consolidated EBITDA for the relevant
period shall be calculated after giving effect, on a pro forma basis, to such
acquisition as if such acquisition occurred on the first day of the period. Any
such pro forma adjustments shall be calculated in good faith by the Borrower and
shall be supported by reasonably detailed calculations furnished together with
the compliance certificate delivered pursuant to Section 5.1(c) for the
applicable period.”
(h)    “Designated Arrangers”. The definition of “Designated Arrangers” is
amended in its entirety to read as follows: “Designated Arrangers”:
collectively, RBS Securities Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(i)    “Eurodollar Rate”. The definition of “Eurodollar Rate” is amended in its
entirety to read as follows:
“Eurodollar Rate”: with respect to any Eurodollar Loan for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Rate shall
be the Interpolated Rate; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
(j)    “Excluded Subsidiary Debt”. The definition of “Excluded Subsidiary Debt”
is amended by deleting the reference to “Section 6.3(b)(ii)” therein and
replacing it with “Section 6.3(c)”.
(k)    “FATCA”. The definition of “FATCA” is amended by adding the following to
the end thereof before the period: “and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement that
implements or modifies the provisions of the foregoing (together with any laws
implementing such agreement)”.
(l)    “Federal Funds Effective Rate”. The definition of “Federal Funds
Effective Rate” is amended by adding the following proviso to the end thereof
before the period: “provided, that, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement”.
(m)    “Fee Letters”. The definition of “Fee Letters” is amended by deleting
“June 4, 2013” and in lieu thereof inserting “October 30, 2014”.
(n)     “Financial Officer”. The definition of “Financial Officer” is amended by
adding the following after the word “treasurer”: “, assistant treasurer”.

Annex C – page 3

--------------------------------------------------------------------------------




(o)     “Joint Lead Arrangers”. The definition of “Joint Lead Arrangers” is
amended in its entirety to read as follows: “Joint Lead Arrangers”:
collectively, RBS Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd., DNB
Markets, Inc., J.P. Morgan Securities LLC, Mizuho Corporate Bank, LTD., and PNC
Capital Markets LLC.
(p)    “Principal Issuing Bank”. The definition of “Principal Issuing Bank” is
amended in its entirety to read as follows: “Principal Issuing Bank”: each of
Mizuho Corporate Bank, LTD. and PNC Bank, National Association.
(q)    “Reference Rate”. The definition of “Reference Rate” is amended in its
entirety to read as follows: “Reference Rate”: for any day the ABR for such day.
3.    Deleted Defined Term. The definition of “Reference Lenders” is hereby
deleted from Section 1.1 of the Credit Agreement.





Annex C – page 4